Judgment unanimously affirmed. Memorandum: In the absence of “plain abuse and injustice” (La Beau v. People, 34 N. Y. 223, 230) this court will not as a basis for reversal substitute its judgment for that of the Tidal Judge in the exercise of discretionary control of the scope and extent of cross-examination. While we are satisfied that the court should have permitted defendant’s counsel greater latitude in his cross-examination of the People’s witness Bennefield as to prior convictions and should have permitted on cross-examination of Mrs. Bennefield introduction in evidence of a petition in Family Court signed by her containing alleged contradictory statements, we do not find that such rulings by the Trial Judge or any other matters in the conduct of the trial affected defendant’s substantial rights so as to require a new trial. (Code Crim. Pro. § 542.) (Appeal from judgment of Erie *612County Court convicting defendant of assault third degree.)
Present — Williams, P. J., Bastow, Goldman, Del Veeehio and Marsh, JJ.